PEE CUEIAM.
Suit to rescind partnership agreement and lease involving a ranch in Malheur county on the grounds of fraud and deceit. The trial court found for plaintiffs. Defendant appeals.
We have carefully considered the record and briefs and are of the opinion that the cause of suit al*20leged was sustained by a great preponderance of the evidence. The one day’s inspection of the premises by plaintiffs in midwinter would not apprize them of the true condition of the property in question.
The plaintiffs, on learning of the falsity of the representations, were not barred from maintaining this suit even though they had been guilty of a breach since they would have a legal right to repudiate the contract upon becoming aware of the misrepresentations. 5 Willston on Contracts, § 1526.
Affirmed.